Citation Nr: 1230273	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  12-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Century Ambulance Service Inc. from the Baptist Medical Center Nassau to the Baptist Medical Center Downtown on October 31, 2011.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Baptist Medical Center Downtown from November 2-4, 2011, and on November 7, 2011.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active service from February 1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and December 2011 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims.  A review of the evidence shows that the Veteran presented with chest pain on October 31, 2011.  According to a January 2012 statement from the Veteran's daughter, she called VA on October 31, 2011, about her father's complaints.  She reported that she was told to bring the Veteran to the nearest emergency room for treatment.  The Veteran was brought by his daughter to the Baptist Medical Center Nassau, and he was informed that he was having a heart attack.  The Veteran was then transferred via ambulance to the Baptist Medical Center Downtown for treatment.  

The pertinent medical records confirm the Veteran being brought to the emergency room at the Baptist Medical Center Nassau on October 31, 2011, and his transfer to the Baptist Medical Center Downtown for further treatment that day.  The Veteran was then treated for his heart complaints.

The VAMC denied the Veteran's claims on the basis that he had Medicare Part A and Part B at the time of the private medical treatment at issue.  An undated internal document generated by the VAMC shows that the Veteran has been enrolled in Medicare Part A and Medicare Part B since January 2010.  However, the Veteran reported that he cancelled his Medicare.  In his December 2011 notice of disagreement, the Veteran reported that he did not have any third party insurance and that he had not had such insurance for three or four years.  The January 2012 statement from his daughter indicates that he thought that he had cancelled his Medicare four years earlier; however, a deduction was being taken from his Social Security payment for Medicare.  An October 31, 2011, report from the Century Ambulance Service Inc. indicates that the Veteran had Medicare; however, in the claim received from the Century Ambulance Service Inc., no insurance plan or program was listed, and the box next to "no" was checked on the line whether there is another health benefit plan.  On the claims received from the Baptist Medical Center Downtown, the Veteran's insurance was listed as VA.

Thus, the evidence raises some doubt as to whether the Veteran is covered by Medicare Part A and/or Part B.  In this regard, it does appear that the Veteran might in fact have some type of Medicare coverage.  The Board observes that the Veteran was initially admitted to the Baptist Medical Center Downtown on October 31, 2011; his treatment extended beyond November 2-3, 2011, and November 7, 2011.  The January 2012 statement from the Veteran's daughter indicates that the Veteran was hospitalized for approximately 17 days.  However, the claims received from the Baptist Medical Center Downtown indicate that the dates of services payment was being sought for were November 2-4, 2011, and November 7, 2007.  Therefore, it appears that some of the Veteran's private medical expenses for this period were paid; however, it is not clear who paid such expenses.  In other words, the Board wonders whether the Veteran does have some type of Medicare coverage that paid for part of his expenses.  

The Board observes that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).  

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).  

Also prior to the Veteran's claim, on October 10, 2008, S. 2162, designated as the Veterans' Mental Health and Other Care Improvements Act of 2008, was signed by the President.  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Additionally, this amendment adds a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  

Prior to the January 2012 regulatory amendments, payment or reimbursement for emergency treatment may be made only for the period from the beginning of the initial evaluation treatment until such time as the veteran could be safely discharged or transferred to a VA facility or other Federal facility.  A veteran is safe to be transferred once he/she has become stabilized.  38 C.F.R. § 17.1005(b)(2011).  

These regulations were revised as of January 20, 2012, and based on the regulatory amendments, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment; or (2) could have reported to a VAMC (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  76 Fed. Reg. 79,067, 70,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1005(b)(1),(2)).  

If it is determined that a medical emergency no longer exists, the January 2012 regulatory amendments hold that claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment, only if: (1) the non-VA facility notified VA at the time that the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and that the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or other Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record.  76 Fed. Reg. at 79,071 (to be codified at 38 C.F.R. § 17.1005(c)(1), (2)).  If the stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  76 Fed. Reg. at 79,072 (to be codified at 38 C.F.R. §17.1005(d)).  

Under the Millennium Health Care Act, the will be the payer of last resort for service members who usually get their care at a VA medical center.  As noted above, one of the requirements that must be met is that the veteran must not have entitlement to care or services under a health plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002); 38 C.F.R. § 17.1002(g) (2011).  A health plan contract is specifically defined, by the law as well as the implementing regulation, to include an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c ) or established by section 1831 of that Act (42 U.S.C. 1395j).  38 U.S.C.A. § 1725(f)(2)(B) (West 2002); 38 C.F.R. § 17.1001(a)(2) (2011).  42 U.S.C. 1395c refers to Medicare Part A and 42 U.S.C. 1395j refers to Medicare Part B.  That is, the law and regulations specifically exclude(d) payment under the Millennium Act if the veteran has coverage under either Medicare Part A or Medicare Part B. 

Of note is that 38 U.S.C.A. § 1725 was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change, in essence, addresses the following: Payment or reimbursement has been denied by the VA on the basis that the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  However, veterans may receive payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4) ).  This amendment is effective February 1, 2010, and shall apply with respect to emergency treatment furnished on or after such date.  Id. at (c)(1).  

Pertinent to the current case, it is possible that, if the Veteran does indeed have Medicare, such coverage might not have paid for all of the expenses incurred beginning October 31, 2011.  Under the February 2010 amendment, payment or reimbursement by VA may be available for expenses not covered by Medicare.  Therefore, the Board finds that a remand is necessary to determine whether the Veteran does in fact have Medicare; and, if so, whether he has Part A, Part B, or both.  If the Veteran does have Medicare, it should also be determined whether the expenses on appeal are expenses that were not covered by Medicare.   

If, and only if, on remand, it is determined that the Veteran does not have coverage under Medicare for payment or reimbursement, in whole or in part, or that some expenses were not paid by Medicare for the treatment rendered from the Century Ambulance Service Inc. on October 31, 2011, and at the Baptist Medical Center Downtown on November 2-3, 2011, and on November 7, 2011, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for those expenses, the Board finds that a medical opinion, based on review of the record, would be helpful in determining whether a VA or other Federal facility/provider was feasibly available.  The physician should also provide an opinion as to whether the treatment was rendered in a medical emergency (i.e., the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.).  Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate sources to obtain and associate with the Veteran's claims file confirmation of:

a) the Veteran's insurance plans or contracts, including Medicare, beyond that of the VA;

b) any payments made on the Veteran's behalf by any insurance plan, including Medicare, to the Century Ambulance Service Inc. and to the Baptist Medical Center Downtown;

c) the amount owed to the Century Ambulance Service Inc. and to the Baptist Medical Center Downtown after any payment made on the Veteran's behalf by any insurance plan, including Medicare, was applied.

Any and all efforts to obtain such confirmation must be properly documented in the claims file.

2.  If, and only if, it is determined that the Veteran does not have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment rendered from the Century Ambulance Service Inc. on October 31, 2011, and at the Baptist Medical Center Downtown on November 2-3, 2011, and on November 7, 2011, and that he has no other contractual or legal recourse against a third party that would, in whole, extinguish his liability for expenses incurred as a result of that treatment, complete the following development:

a) forward the claims file to an appropriate physician to obtain a medical opinion.  A notation that this review has taken place should be made in the examination report.  

i) the physician should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In providing such opinion, if the physician determines that a medical emergency did exist at the beginning of the Veteran's treatment on October 31, 2011, the examiner should then determine as to whether a medical emergency ceased to exist at any time during the private treatment at issue and as to whether at any point during the Veteran's hospitalization at Baptist Medical Center Downtown beginning October 31, 2011, he could have been transferred to, or otherwise reported to, a VA medical facility, for continuation of treatment.

ii) the physician should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

b) Ensure that the medical opinion report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the medical specialist for corrective action, as appropriate. 

c) contact Baptist Medical Center Downtown and ask them to furnish the names and addresses of any and all VA treatment facilities contacted beginning October 31, 2011, in an attempt to have the Veteran transferred to a VA treatment facility.

d) obtain the telephone logs or other records of communications from the designated VA facilities contacted by the Baptist Medical Center Downtown on or after October 31, 2011.  Associate copies of those records with the file.

e) contact the appropriate VA medical facility to obtain a copy of its logbook or any other records pertaining to the availability of hospital beds beginning October 31, 2011.  Associate copies of those records with the file.

3.  Then, readjudicate the claims for payment or reimbursement of unauthorized medical expenses on appeal.  If any of these benefits remain denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

